Name: Commission Regulation (EEC) No 162/86 of 24 January 1986 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 86 Official Journal of the European Communities No L 21 /7 COMMISSION REGULATION (EEC) No 162/86 of 24 January 1986 fixing the import levies on frozen sheepmeat and goatmeat States of the Community rules introduced for the produc ­ tion of and trade in agricultural products and for the trade in certain goods resulting from the processing of agricul ­ tural products shall be postponed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Regulation (EEC) No 3649/85 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3649/85 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto ; Whereas, pursuant to Article 394 of the Act of Accession of Spain and Portugal, the application to the new Member Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 February 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 348 , 24 . 12. 1985, p . 13 . No L 21 /8 Official Journal of the European Communities 28 . 1 . 86 ANNEX to the Commission Regulation of 24 January 1986 fixing the import levies on frozen sheep meat and goatmeat (ECU/100 kg) CCT heading No Week No 5 from 3 to 9 February 1 986 (') Week No 6 from 1 0 to 16 February 1 986 (') Week No 7 from 17 to 23 February 1986 (') Week No 8 from 24 February to 2 March 1986 (') 02.01 A IV b) 1 170,723 175,703 178,500 180,510 2 119,506 1 22,992 124,950 126,357 3 187,795 193,273 196,350 198,561 4 221,940 228,414 232,050 234,663 5 aa) 221,940 228,414 232,050 234,663 bb) 310,716 319,779 324,870 328,528 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82 .